DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response the Amendment filed on 2/16/2022.
The examiner notes the IDSs filed on 11/30/2021, 12/30/2021, 1/28/2022 and 2/25/2022 have been considered.

Terminal Disclaimer
The terminal disclaimer filed on 2/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,134,086 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a consent conversion optimization system configured to test two or more test consent interfaces against one another to determine which of the two or more consent interfaces results in a higher conversion percentage (e.g., to determine which of the two or more interfaces lead to a higher number of end users and/or data subjects providing a requested level of consent for the creation, storage and use or cookies by a particular website). The system may, for example, analyze end user interaction with each particular test consent interface to determine which of the two or more user interfaces: result in a higher incidence of a 

The closest prior art, as previously recited, are Lyon et al. (US 2014/0282049 A1) and O’Neil et al. (US 2013/0254649 A1) in which, Lyon disclose a visual configuration environment for configuring A/B tests of variations of aspects of content presentation in a user interface of a portal of a server to support remotely accessing services that it provides. A method includes identifying multiple visual areas of a visible portion of a user interface in a first data script; visually presenting on a display the multiple visual areas in at least one menu in a first table to enable selection of first and second visual areas of the multiple visual areas for inclusion in an A/B test of multiple versions of the user interface; and visually presenting a list of all possible combinations of variations in content presentation selected in response to the visual presentation of the first table for the first and second visual areas in the form of a second table; and in which O’Neil teaches obtaining the explicit consent from a person who is requesting access to internet content, such as a web page or image, to have cookies, perhaps used for used for Tracking or Behavioral Advertising purposes, stored on their computer or device. In particular, the present invention relates to a system, method and apparatus whereby website Publishers place a page element that displays a recognizable icon to their visitors which can initiate a transaction whereby consent can be obtained for cookie storage. If consent is refused cookies are automatically removed from the visitor's computer or device. Cookies classed as 3.sup.rd party in that they are placed by web server other that controlled by the Web Publisher, can also be stopped by the invention.

receiving a request to initiate a consent interface conversion test for a web domain for at least a first consent interface variant and a second consent interface variant based on a success criteria; in response to receiving the request, initiating the consent interface conversion test for the web domain by: providing the first consent interface variant for display on a first subset of user devices accessing the particular web domain; and providing the second consent interface variant for display on a second subset of the user devices accessing the particular web domain; receiving first consent data for the first consent interface variant and second consent data for the second consent interface variant; analyzing the first consent data and the second consent data to determine a more successful consent interface based on the success criteria; completing the consent interface conversion test; providing the more successful consent interface for display on a third subset of user devices accessing the particular web domain after completing the consent interface conversion test; receiving a subsequent request from a first user device; wherein: the first user devices is associated with one of the first subset of user 2devices or the second subset of user devices; the first user device is associated with a first user that did not provide consent during the consent interface conversion test; and the subsequent request is a request  to perform a function at the web domain requiring the use of the cookie; and in response to receiving the subsequent request, providing a third consent interface variant for display on the first user device, the third consent interface variant being configured to prompt the first user for the consent to the use of the cookie; and none of the cited prior art teaches or suggest the steps of  causing, by computing hardware, initiation of a cookie consent interface conversion test at a web domain; receiving, by the computing hardware, consent conversion data for each test interface of a plurality of test interfaces during the cookie consent interface conversion test; generating, by the computing hardware, a set of rules based on the consent conversion data; receiving, by the computing hardware, a subsequent request from a user device to perform a function at the web domain that requires a user of the user device to consent to a cookie type, wherein the user did not provide consent during the cookie consent interface conversion test; generating, by the computing hardware, a graphical user interface comprising a cookie consent interface based on the set of rules; providing, by the computing hardware, the graphical user interface for display on the user device; receiving, by the computing hardware via the cookie consent interface, consent to the cookie type; and responsive to receiving the consent to the cookie, causing, by the computing hardware, the user device to perform the function at the web domain.

Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439